

REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 1,
2007, by and between Capital Growth Systems, Inc., a Florida corporation with
headquarters located at 125 South Wacker Drive, Suite 300, Chicago, Illinois
60606 (the “Company”), and the undersigned lender (“Lender”).
 
RECITALS
 
A.  In connection with the Credit Agreement, dated as of January 19, 2007, by
and among the 20/20 Technologies, Inc., a Delaware corporation; 20/20
Technologies I, LLC, a Delaware limited liability company; Centrepath, Inc., a
Delaware corporation; Frontrunner Network Systems Corp., a Delaware corporation;
Global Capacity Group, Inc., a Texas corporation, Nexvu Technologies, LLC a
Delaware limited liability company; the Company; and Magenta Netlogic Limited, a
private limited company organized under the laws of the United Kingdom and
Lender (the “Credit Agreement”), the Company issued to the Lender the Hilco
Warrants (as defined in the Credit Agreement) which as of the date hereof shall
be exchanged for a combined warrant (the “Combined Warrant”) and which will be
exercisable to purchase Warrant Shares (as defined in the Combined Warrant). The
Combined Warrant and any warrants issued in exchange therefor are collectively
referred to herein as the “Warrants”.
 
B.  To induce the Lender to execute and deliver that certain Waiver and
Amendment No. 1 to Credit Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lender hereby
agree as follows:
 
1.  Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Credit Agreement. As used in
this Agreement, the following terms shall have the following meanings:
 
(a)  “Additional Effectiveness Date” means the date an Additional Registration
Statement is declared effective by the SEC.
 
(b)  “Additional Filing Deadline” means, if Cutback Shares are required to be
included in an Additional Registration Statement, the date that is the earlier
of (i) the later of (A) six (6) months from the Initial Effectiveness Date or
the last Additional Effectiveness Date, as applicable and (B) sixty (60) days
after the Company has been informed that substantially all of the Registrable
Securities held by the Investors included in any Registration Statements
previously declared effective hereunder have been sold in accordance therewith,
or (ii) the first date on which the Company is permitted by the SEC to register
such Cutback Shares.
 
(c)  “Additional Registrable Securities” means, (i) any Cutback Shares not
previously included in a Registration Statement and (ii) any shares of capital
stock of the Company issued or issuable with respect to such Cutback Shares, as
applicable, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on the
exercise of the Warrants.
 

--------------------------------------------------------------------------------


(d)  “Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.
 
(e)  “Additional Required Registration Amount” means the lesser of (i) any
Cutback Shares not previously included in a Registration Statement, without
regard to any limitations on the exercise of the Warrants, and (ii) such number
of Registrable Securities as the Company is permitted by the SEC to register
pursuant to Rule 415, after the Company has used its reasonable best efforts to
register the number set forth in the preceding clause (i), subject to Section
2(c).
 
(f)  “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in Chicago, Illinois are authorized or required by law
to remain closed.
 
(g)  “Closing Date” shall have the meaning set forth in the Credit Agreement.
 
(h)  “Cutback Shares” means any of the Initial Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted by the SEC to be registered pursuant to Rule 415.
 
(i)  “Effectiveness Date” means the Initial Effectiveness Date or an Additional
Effectiveness Date, as applicable.
 
(j)  “Effectiveness Deadline” means the Initial Effectiveness Deadline, an
Additional Effectiveness Deadline, or a Subsequent Effectiveness Deadline, as
applicable.
 
(k)  “Filing Deadline” means the Initial Filing Deadline, an Additional Filing
Deadline or a Subsequent Filing Deadline, as applicable.
 
(l)  “Initial Effectiveness Date” means the date the Initial Registration
Statement is declared effective by the SEC.
 
(m)  “Initial Effectiveness Deadline” means the date which is 120 days (or 150
days if the Registration Statement is reviewed by the SEC) after the Closing
Date.
 
(n)  “Initial Filing Deadline” means the date that sixty (60) days after the
Closing Date.
 
(o)  “Initial Registrable Securities” means (i) the Warrant Shares issued or
issuable upon exercise of the Warrants; (ii) any capital stock of the Company
issued or issuable with respect to the Warrant Shares or the Warrants,
including, without limitation, (1) as a result of any share split, share
dividend, recapitalization, exchange or similar event or otherwise and (2)
including shares of capital stock of the Company into which shares of Common
Stock (as defined in the Warrant) are converted or exchanged and shares of
capital stock of a successor entity into which the Common Stock are converted or
exchanged, without regard to any limitations on exercises of Warrants; and (iii)
the shares of Common Stock of the Company issued in connection with its “Units
Offering” (pursuant to its private placement memorandum dated November 6, 2006,
as amended, including the mandatory notes converted into Units per the Units
Offering and the placement agent warrants) , as well as all of the shares of
Common Stock underlying warrants issued in connection with the Units offering
and all Common Stock otherwise subject to registration rights pursuant to
Exhibit A to the form of Registration Rights Agreement contained as an exhibit
to the Units Offering private placement memorandum—the “Prior Registration
Rights Agreement:”)—the aggregate number of shares subject to registration
pursuant to the Prior Registration Rights Agreement is referred to as the “Prior
Registration Rights Shares.”
 
2

--------------------------------------------------------------------------------


(p)  “Initial Required Registration Amount” means the lesser of (i) 100% of the
number of Warrant Shares issued and issuable pursuant to the Warrants as of the
trading day immediately preceding the applicable date of determination, without
regard to any limitations on exercise of the Warrants, or (ii) such maximum
number of shares of Common Stock as the Company is permitted to register by the
SEC pursuant to Rule 415, after the Company has used its reasonable best efforts
to register the number set forth in the preceding clause (i), subject to Section
2(c).
 
(q)  “Initial Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act pursuant to
Section 2(a) hereof covering the Initial Registrable Securities.
 
(r)  “Investor” or “Investors” means the Lender or any transferee or assignee of
any Registrable Securities or Warrants, as applicable, to whom the Lender
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 hereof and any
transferee or assignee thereof to whom a transferee or assignee of any
Registrable Securities or Warrants, as applicable, assigns its rights under this
Agreement and who agrees to become bound by the provisions of this Agreement in
accordance with Section 9 hereof. Each Investor who may from time to time hold
Registrable Securities shall have the rights and be subject to the obligations
created by this Agreement.
 
(s)  “Outstanding Registrable Securities” means the number of Warrant Shares
issued and issuable pursuant to the Warrants as of the trading day immediately
preceding the applicable date of determination (without taking into account any
limitations on the exercise of the Warrants (whether set forth in the Warrants
or otherwise), all subject to adjustment as provided in Section 2(e) hereof.
 
(t)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
 
(u)  “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration of effectiveness of such Registration Statement(s) by the SEC.
 
3

--------------------------------------------------------------------------------


(v)  “Registrable Securities” means the Initial Registrable Securities and any
Additional Registrable Securities.
 
(w)  “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.
 
(x)  “Required Holders” means the holders of at least a majority of the
Registrable Securities.
 
(y)  “Required Registration Amount” means either the Initial Required
Registration Amount or an Additional Required Registration Amount, as
applicable.
 
(z)  “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
(aa)  “SEC” means the United States Securities and Exchange Commission.
 
(bb)  “Unit Offering Shares” means the shares of Common Stock of the Company
issued by the Company in its “Units Offering” (pursuant to its private placement
memorandum dated November 6, 2006, as amended, including the mandatory notes
converted into Units per the Units Offering and the related placement agent
warrants), as well as all of the shares of Common Stock underlying warrants
issued in the Units offering and all shares of Common Stock otherwise subject to
registration rights pursuant to Exhibit A to the form of Registration Rights
Agreement contained as an exhibit to the Units Offering private placement
memorandum (the “Prior Registration Rights Agreement”).
 
2.  Registration.
 
(a)  Initial Mandatory Registration. The Company shall prepare, and, as soon as
practicable, but in no event later than the Initial Filing Deadline, file with
the SEC a Registration Statement on Form S-3 covering the resale of the Initial
Registrable Securities. In the event that Form S-3 is unavailable for such a
registration, the Company shall use such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(d) hereof. The Initial
Registration Statement prepared pursuant hereto shall register for resale at
least the number of shares of Common Stock (as defined in the Warrant) equal to
the Initial Required Registration Amount determined as of the date the
Registration Statement is initially filed with the SEC. The Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the “Selling Stockholders” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit B; provided that the Company may make any
changes to such sections as requested by the SEC and subject to change by the
Investors or by the placement agent for the Units Offering, so long as none of
such changes are materially inconsistent with the form attached hereto as
Exhibit B or adversely affect any Investor (including, without limitation, any
restrictions on the manner of disposition). The Company shall use its best
efforts to have the Initial Registration Statement declared effective by the SEC
as soon as practicable, but in no event later than the Initial Effectiveness
Deadline. By 9:30 a.m. New York City time on the Business Day immediately
following the Effectiveness Date, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement. Notwithstanding
anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
and the prospectus used in connection with such Registration Statement will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading. The requirements of this Section 2(a)
(other than the requirements set forth in the immediately preceding sentence)
shall terminate on the date as of which the Investors may sell all of the
Registrable Securities owned by the Investors without restriction pursuant to
Rule 144(k) (or successor thereto) promulgated under the 1933 Act, as such rule
may be amended from time to time, or the Investors may sell all of such
Registrable Securities owned by them without restriction pursuant to Rule 144
without the requirement for compliance with Rule 144(e), (f) or (h) (or
successor thereto), as such rules may be amended from time to time.
 
4

--------------------------------------------------------------------------------


(b)  Additional Mandatory Registrations. The Company shall prepare, and, as soon
as practicable, but in no event later than each Additional Filing Deadline, file
with the SEC an Additional Registration Statement on Form S-3 covering the
resale of the Additional Registrable Securities not previously registered on a
Registration Statement hereunder. To the extent the staff of the SEC does not
permit the Additional Required Registration Amount to be registered on an
Additional Registration Statement, the Company shall file Additional
Registration Statements successively trying to register on each such Additional
Registration Statement the maximum number of remaining Additional Registrable
Securities until the Additional Required Registration Amount has been registered
with the SEC. In the event that Form S-3 is unavailable for such a registration,
the Company shall use such other form as is available for such a registration
and reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(d) hereof. Each Additional Registration Statement prepared pursuant
hereto shall register for resale at least that number of shares of Common Stock
equal to the Additional Required Registration Amount as of date the Registration
Statement is initially filed with the SEC. The Company shall use its best
efforts to have each Additional Registration Statement declared effective by the
SEC as soon as practicable following the filing thereof, but in any event not
later than 75 days following the filing thereof or, if the Additional
Registration Statement is subject to a full review by the staff of the SEC, the
date that is 105 days following the filing thereof (an “Additional Effectiveness
Deadline”). Such requirement to file an Additional Registration Statement shall
terminate on the date as of which the Investors may sell all of the Additional
Registrable Securities owned by them without restriction pursuant to Rule 144(k)
(or successor thereto) promulgated under the 1933 Act, as such rule may be
amended from time to time, or the Investors may sell all of the Additional
Registrable Securities owned by them without restriction pursuant to Rule 144
without the requirement for compliance with Rule 144(e), (f) or (h) (or
successor thereto), as such rules may be amended from time to time.
 
(c)  Allocation of Registrable Securities. In no event shall the Company include
any securities other than Registrable Securities and Unit Offering Shares on any
Registration Statement without the prior written consent of the Required
Holders. The initial number of Registrable Securities included in any
Registration Statement and each increase in the number of Registrable Securities
included therein shall be allocated pro rata among the Investors based on the
number of such Registrable Securities held by each Investor at the time the
Registration Statement covering such initial number of Registrable Securities or
increase thereof is declared effective by the SEC. In the event that an Investor
sells or otherwise transfers any of such Investor’s Registrable Securities, each
transferee shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any Common Shares included in a Registration Statement and which
remain allocated to any Person which ceases to hold any Registrable Securities
covered by such Registration Statement shall be allocated to the remaining
Investors, pro rata based on the number of Registrable Securities then held by
such Investors which are covered by such Registration Statement. For purposes
hereof, the number of Registrable Securities held by an Investor includes all
Registrable Securities issuable upon the exercise of Warrants held by such
Investor, without regard to any limitations on exercise of the Warrants.
Notwithstanding anything to the contrary contained herein, any reduction in the
number of Registrable Securities and Unit Offering Shares that would otherwise
be included in a Registration Statement as a result of a limitation imposed by
the SEC pursuant to Rule 415 shall be allocated pro rata among the Investors and
the holders of the Unit Offering Shares based upon the number of Registrable
Securities or Unit Offer Shares held by each such Investor or holder at the time
the Registration Statement is deemed effective.
 
5

--------------------------------------------------------------------------------


(d)  Legal Counsel. Subject to Section 5 hereof, the Lender shall have the right
to select one legal counsel to review and oversee, solely on its behalf, any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be Katten
Muchin Rosenman LLP or such other counsel as thereafter designated by the
Lender. The Company shall reasonably cooperate with Legal Counsel in performing
the Company’s obligations under this Agreement.
 
(e)  Ineligibility for Form S-3. In the event that Form S-3 is not available for
the registration of the resale of Registrable Securities hereunder, the Company
shall (i) register the resale of the Registrable Securities on Form S-1, Form
SB-2 or another appropriate form reasonably acceptable to the Required Holders
and (ii) undertake to register the Registrable Securities on Form S-3 (by
post-effective amendment to the existing Registration Statement, or otherwise)
as soon as such form is available for such registration, provided that the
Company shall maintain the effectiveness of the existing Registration Statement
then in effect until such time as a Registration Statement (or post-effective
amendment) on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.
 
(f)  Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) hereof
is insufficient to cover the resale of all of the Registrable Securities
required to be covered by such Registration Statement or an Investor’s allocated
portion of the Registrable Securities pursuant to Section 2(c) hereof, the
Company shall, as soon as practicable, but in any event (other than with respect
to Cutback Shares) not later than fifteen (15) days after the necessity therefor
arises (a “Subsequent Filing Deadline”) amend the applicable Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover at least the Required
Registration Amount as of the trading day immediately preceding the date of the
filing of such amendment or new Registration Statement, in each case, as soon as
practicable, but in any event (other than with respect to Cutback Shares) not
later than fifteen (15) days, after the necessity therefor arises. The Company
shall use its best efforts to cause such amendment and/or new Registration
Statement to become effective as soon as practicable following the filing
thereof, but in any event (other than with respect to Cutback Shares) not later
than seventy-five (75) days following the filing thereof (a “Subsequent
Effectiveness Deadline”). For purposes of the foregoing provision, the number of
shares available under a Registration Statement shall be deemed “insufficient to
cover all of the Registrable Securities” if at any time the number of shares of
Common Stock (as defined in the Warrant) available for resale under the
Registration Statement is less than 110% of the Outstanding Registrable
Securities.
 
6

--------------------------------------------------------------------------------


(g)  Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement covering the resale of
all of the Registrable Securities required to be covered thereby and required to
be filed by the Company pursuant to this Agreement is (A) not filed with the SEC
on or before the applicable Filing Deadline (a “Filing Failure”) (it being
understood that if the Company files a Registration Statement without affording
an Investor the opportunity to review and comment on the same as required by
Section 3(c) hereof, the Company shall not be deemed to have satisfied this
clause (i)(A) and such event shall be deemed to be a Filing Failure) or (B) not
declared effective by the SEC on or before the applicable Effectiveness Deadline
(an “Effectiveness Failure”) (it being understood that if the Business Day
immediately following the Effectiveness Date the Company shall not have filed a
“final” prospectus for the Registration Statement with the SEC under Rule 424(b)
in accordance with Section 2(a) above (whether or not such a prospectus is
technically required by such rule), the Company shall not be deemed to have
satisfied this clause (i)(B) and such event shall be deemed to be an
Effectiveness Failure) or (ii) on any day after the Effectiveness Date sales of
all of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r) hereof) pursuant to such Registration Statement
(including because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement, a suspension or delisting of (or a failure to
timely list) the shares of Common Stock on its principal trading market or
exchange, or to register a sufficient number of shares of Common Stock) (a
“Maintenance Failure”) (provided that if an Investor transfers its rights
hereunder pursuant to Section 9 hereof and the transferee requests inclusion in
such Registration Statement which requires the Company under applicable law to
file a post-effective amendment to such Registration Statement, then a
Maintenance Failure shall not be deemed to have occurred solely with respect to
the filing of such post-effective amendment only if the Company is using its
best efforts to file such amendment and have such amendment declared effective
as soon as practicable), then, as partial relief for the damages to any holder
by reason of any such delay in or reduction of its ability to sell the
underlying shares of Common Stock (as defined in the Warrant) (which remedy
shall not be exclusive of any other remedies available at law or in equity) the
Company shall pay to each holder of Registrable Securities relating to such
Registration Statement an amount in cash equal to two percent (2%) of the
initial aggregate principal amount of the Notes (as such term is defined in the
Credit Agreement) issued on the Closing Date with respect to each thirty (30)
day period occurring after any applicable (X) Filing Failure; (Y) Effectiveness
Failure; or (Z) Maintenance Failure (in each case, pro rated for periods
totaling less than thirty (30) days). The payments to which a holder shall be
entitled pursuant to this Section 2(f) are referred to herein as “Registration
Delay Payments”. Registration Delay Payments shall be paid on the earlier of (a)
the thirtieth (30th) day after the applicable Filing Failure, Effectiveness
Failure or Maintenance Failure, as the case may be, giving rise to the
Registration Delay Payments has occurred and (b) the third (3rd) Business Day
after the applicable Filing Failure, Effectiveness Failure or Maintenance
Failure, as the case may be, giving rise to the Registration Delay Payments is
cured. In the event the Company fails to make Registration Delay Payments in a
timely manner in accordance with the foregoing, such Registration Delay Payments
shall bear interest at the rate of one and one-half percent (1.5%) per month
(prorated for partial months) until paid in full. Other than interest as
provided in the immediately preceding sentence, Registration Delay Payments
shall be capped at the amount accrued through such date as of which the
Investors may sell all of their Registrable Securities without restriction
pursuant to Rule 144(k) (or any successor rule thereto) promulgated under the
1933 Act, as such rule may be amended from time to time, or without restriction
pursuant to Rule 144 without the requirement for compliance with Rule 144(e),
(f) or (h) (or successor thereto), as such rules may be amended from time to
time.
 
7

--------------------------------------------------------------------------------


3.  Related Obligations. The Company will use its best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:
 
(a)  The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the Registrable Securities (but in no event later than
the Filing Deadline) and use its best efforts to cause such Registration
Statement relating to the Registrable Securities to become effective as soon as
practicable after such filing (but in no event later than the Effectiveness
Deadline). Subject to allowable Grace Periods (as defined in Section 3(r)
below), the Company shall keep each Registration Statement effective pursuant to
Rule 415 at all times until the earlier of (i) the date as of which the
Investors may sell all of the Registrable Securities required to be covered by
such Registration Statement without restriction pursuant to Rule 144(k) (or any
successor rule thereto) promulgated under the 1933 Act, as such rule may be
amended from time to time, or the Investors may sell all of such Registrable
Securities owned by them without restriction pursuant to Rule 144 without the
requirement for compliance with Rule 144(e) (f) or (h) (or successor thereto),
as such rules may be amended from time to time, or (ii) the date on which an
Investor shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses (preliminary, final, summary or free writing) contained
therein or related thereto) shall not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading. The Company shall submit to the SEC, within two
(2) Business Days after the later of the date that (i) the Company learns that
no review of a particular Registration Statement will be made by the staff of
the SEC or that the staff has no further comments on a particular Registration
Statement (as the case may be) and (ii) the approval of Legal Counsel is sought
pursuant to Section 3(c) hereof (which approval is immediately sought), a
request for acceleration of effectiveness of such Registration Statement to 4:00
p.m. on the second (2nd) Business Day after the submission of such request.
 
8

--------------------------------------------------------------------------------


(b)  Subject to Section 3(r) of this Agreement, the Company shall prepare and
file with the SEC such amendments (including post-effective amendments) and
supplements to a Registration Statement and the prospectus used in connection
with such Registration Statement, which prospectus is to be filed pursuant to
Rule 424 promulgated under the 1933 Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the 1933 Act with respect
to the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to a Registration Statement
which are required to be filed pursuant to this Agreement (including pursuant to
this Section 3(b)) by reason of the Company filing a report on Form 10-Q (or
Form 10-QSB), or Form 10-K (or Form 10-KSB) or any analogous report under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), the Company shall
have incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.
 
(c)  The Company shall (A) permit Legal Counsel to review and comment upon (i) a
Registration Statement at least five (5) Business Days prior to its filing with
the SEC and (ii) all amendments and supplements to all Registration Statements
(except for Annual Reports on Form 10-K (or Form 10-KSB), Quarterly Reports on
Form l0-Q (or Form 10-QSB), Current Reports on Form 8-K, and any similar or
successor reports) within a reasonable number of days prior to their filing with
the SEC, and (B) not file any Registration Statement or amendment or supplement
thereto in a form to which Legal Counsel reasonably objects. The Company shall
not submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto without the prior approval of
Legal Counsel, which consent shall not be unreasonably withheld. The Company
shall furnish to Legal Counsel, without charge, (i) copies of any correspondence
from the SEC or the staff of the SEC to the Company or its representatives
relating to any Registration Statement (but excluding any material non-public
information contained therein or implied thereby) promptly after the same is
prepared and filed with the SEC one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (ii) upon the effectiveness of any Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.
 
(d)  The Company shall furnish to each Investor whose Registrable Securities are
included in any Registration Statement, without charge, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of any Registration
Statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, all exhibits and each preliminary prospectus, (ii) upon the
effectiveness of any Registration Statement, at least one copy of the prospectus
included in such Registration Statement and all amendments and supplements
thereto (or such other number of copies as such Investor may reasonably request
from time to time) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
 
9

--------------------------------------------------------------------------------


(e)  The Company shall use its best efforts to (i) register and qualify, unless
an exemption from registration and qualification applies, the resale by the
Investors of the Registrable Securities covered by a Registration Statement
under such other securities or “blue sky” laws of all applicable jurisdictions
in the United States, (ii) prepare and file in those jurisdictions, such
amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities in writing of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or “blue sky”
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.
 
(f)  The Company shall promptly notify Legal Counsel and each Investor in
writing of the happening of any event as a result of which the prospectus
included in a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and,
subject to Section 3(r) hereof, promptly prepare a supplement or amendment to
such Registration Statement to correct such untrue statement or omission and
deliver at least one copy of such supplement or amendment to Legal Counsel and
each Investor (or such other number of copies as Legal Counsel and such Investor
may reasonably request from time to time). The Company shall also promptly
notify Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or e-mail on the same day of such effectiveness and by
overnight mail), and when the Company receives written notice from the SEC that
a Registration Statement or any post- effective amendment will be reviewed by
the SEC, (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
10

--------------------------------------------------------------------------------


(g)  The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify in writing Legal Counsel and each Investor who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
(h)  At the reasonable request (in the context of the securities laws) of any
Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.
 
(i)  At the reasonable request (in the context of the securities laws) of any
Investor, the Company shall make available for inspection during regular
business hours by (i) any Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Investors (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
an Investor) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement of which the Inspector
has knowledge. Each Investor agrees that it shall, upon learning that disclosure
of such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors’ ability to
sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.
 
(j)  The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Related Transaction Document (as defined in the Credit Agreement). The Company
agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.
 
11

--------------------------------------------------------------------------------


(k)  The Company shall use its best efforts to (i) cause all the Registrable
Securities covered by a Registration Statement to be listed or quoted on each
securities exchange, quotation system or trading market on which securities of
the same class or series issued by the Company are listed or quoted, and without
limiting the generality of the foregoing, arrange for at least three market
makers to register with the National Association of Securities Dealers, Inc.
(“NASD”) as such with respect to such Registrable Securities. The Company shall
pay all fees and expenses in connection with satisfying its obligation under
this Section 3(k).
 
(l)  The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.
 
(m)  If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor and subject to Section 3(r) hereof, (i)
incorporate in a prospectus supplement or post-effective amendment such
information as such Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to such Investor, the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) supplement
or make amendments to any Registration Statement if reasonably requested by such
Investor holding any Registrable Securities.
 
(n)  The Company shall use its best efforts to cause the Registrable Securities
covered by a Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities.
 
(o)  The Company shall make generally available to its security holders as soon
as practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.
 
12

--------------------------------------------------------------------------------


(p)  The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.
 
(q)  Within one (1) Business Day after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.
 
(r)  Notwithstanding anything to the contrary herein (but subject to the last
sentence of this Section 3(r)), at any time after the Effectiveness Date, the
Company may delay the disclosure of material, non-public information concerning
the Company the disclosure of which at the time is not, in the good faith
opinion of the Board of Directors of the Company and its counsel, in the best
interest of the Company and not, in the opinion of counsel to the Company,
otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing, of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Investors) and the date on which the Grace Period will begin, and (ii)
notify the Investors in writing of the date on which the Grace Period ends; and,
provided further, that no Grace Period shall exceed fifteen (15) consecutive
days and during any three hundred sixty-five (365) day period such Grace Periods
shall not exceed an aggregate of forty (40) days and the first day of any Grace
Period must be at least five (5) trading days after the last day of any prior
Grace Period (each, an “Allowable Grace Period”); provided, that no Allowable
Grace Period may exist prior to the Effectiveness Date or during the first sixty
(60) Business Days after the Effectiveness Date. For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date the Investors receive the notice referred to in clause (i) of this Section
3(r) and shall end on and include the later of the date the Investors receive
the notice referred to in clause (ii) of this Section 3(r) and the date referred
to in such notice. The provisions of Section 3(g) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of Section 3(f)
hereof with respect to the information giving rise thereto unless such material,
nonpublic information is no longer applicable. Notwithstanding anything to the
contrary contained in this Section 3(r), the Company shall cause its transfer
agent to deliver unlegended shares of Common Stock (as defined in the Warrant)
to a transferee of an Investor in accordance with the terms of the Warrant in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Investors’ receipt of the notice of a Grace Period and for which the Investors’
have not yet settled.
 
(s)  The Company shall make such filings with the NASD (including providing all
required information and paying required fees thereto) as and when reasonably
requested by any Investors and make all other filings and take all other actions
reasonably necessary to expedite and facilitate disposition by the Investor of
Registrable Securities pursuant to a Registration Statement, including
responding to any comments received from the NASD within five Business Days.
 
13

--------------------------------------------------------------------------------


(t)  The Company shall use its best efforts to maintain eligibility for use of
Form S-3 (or any successor form thereto) so that such form is available for the
registration of the resale of Registrable Securities.
 
4.  Obligations of the Investors.
 
(a)  At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement and at least five (5) Business Days prior to the
filing of any amendment or supplement to a Registration Statement, the Company
shall notify each Investor in writing of the information the Company requires
from each such Investor. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request in writing.
 
(b)  Each Investor, by each Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
 
(c)  Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(g) hereof or the
first sentence of Section 3(f) hereof, or written notice from the Company of an
Allowable Grace period, such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) hereof or the
first sentence of Section 3(f) hereof or receipt of notice that no supplement or
amendment is required or that the Allowable Grace Period has ended.
Notwithstanding anything to the contrary in this Section 4(c), the Company shall
cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Warrant in
connection with any sale of Registrable Securities with respect to which such
Investor has entered into a contract for sale prior to such Investor’s receipt
of a notice from the Company of the happening of any event of the kind described
in Section 3(g) hereof or the first sentence of Section 3(f) hereof and for
which such Investor has not yet settled.
 
(d)  Each Investor convents and agrees to deliver to the Company a Registration
Statement Questionnaire, in the form attached hereto as Exhibit C, no later than
five (5) Business Days prior to the Filing Deadline.
 
14

--------------------------------------------------------------------------------


5.  Expenses of Registration. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3 hereof, including, without
limitation, all registration, listing and qualifications fees, printers and
accounting fees, and fees and disbursements of counsel for the Company shall be
paid by the Company. The Lender shall be responsible for the fees and
disbursements of Legal Counsel in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement.
 
6.  Indemnification. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
 
(a)  To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls each Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person” and collectively, the “Indemnified Persons”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened, whether or not an Indemnified Person is or may be
a party thereto (“Indemnified Damages”), to which any Indemnified Person may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “blue sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary, final, summary or free writing
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading, (iii) any violation or alleged violation by the Company of
the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement or
(iv) any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”), Subject to Section 6(b) hereof,
the Company shall reimburse the Indemnified Persons, promptly as such expenses
are incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by such Indemnified Persons in connection with investigating
or defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (i) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto if
such prospectus was timely made available by the Company pursuant to Section
3(d), and (ii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
any of the Registrable Securities by the Investors pursuant to Section 9 hereof.
 
15

--------------------------------------------------------------------------------


(b)  In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a) hereof, the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each,
an “Indemnified Party”), against any Claim or Indemnified Damages to which any
Indemnified Party may become subject, under the 1933 Act, the 1934 Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(b)
hereof, such Investor will reimburse any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 hereof shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of such Investor,
which consent shall not be unreasonably withheld or delayed; provided, further,
however, that such Investor shall be liable under this Section 6(b) for only
that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to the Registration Statement giving rise to such Claim (and in no
event shall the aggregate liability of the Investors pursuant to this Agreement
(or otherwise) with respect to violations exceed the total net proceeds to the
Investors from the sale of the Registrable Securities pursuant to the
Registration Statements). Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of any of the Registrable Securities by any of
the Investors pursuant to Section 9.
 
16

--------------------------------------------------------------------------------


(c)  Promptly after receipt by an Indemnified Person or Indemnified Party (as
the case may be) under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Indemnified Person or Indemnified Party (as the case may be)
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party (as the case may be); provided,
however, that an Indemnified Person or Indemnified Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Indemnified Person or Indemnified Party
(as the case may be) in any such Claim; or (iii) the named parties to any such
Claim (including any impleaded parties) include both such Indemnified Person or
Indemnified Party (as the case may be) and the indemnifying party, and such
Indemnified Person or such Indemnified Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if the
same counsel were to represent such Indemnified Person or such Indemnified Party
and the indemnifying party (in which case, if such Indemnified Person or such
Indemnified Party (as the case may be) notifies the indemnifying party in
writing that it elects to employ separate counsel at the expense of the
indemnifying party, then the indemnifying party shall not have the right to
assume the defense thereof and such counsel shall be at the expense of the
indemnifying party), provided further, that in the case of clause (iii) above
the indemnifying party shall not be responsible for the reasonable fees and
expenses of more than one (1) separate legal counsel for such Indemnified Person
or Indemnified Party (as the case may be). In the case of an Indemnified Person,
legal counsel referred to in the immediately preceding sentence shall be
selected by the Investors holding at least a majority in interest of the
Registrable Securities included in the Registration Statement to which the Claim
relates. The Indemnified Party or Indemnified Person (as the case may be) shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person (as the case may be) which relates
to such action or Claim. The indemnifying party shall keep the Indemnified Party
or Indemnified Person (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent, provided,
however, that the indemnifying party shall not unreasonably withhold, delay or
condition its consent. No indemnifying party shall, without the prior written
consent of the Indemnified Party or Indemnified Person (as the case may be),
consent to entry of any judgment or enter into any settlement or other
compromise with respect to any pending or threatened action or claim in respect
of which indemnification or contribution may be or has been sought hereunder
(whether or not the Indemnified Party or Indemnified Person is an actual or
potential party to such action or claim) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person (as the case may be) of a release from
all liability in respect to such Claim or litigation, and such settlement shall
not include any admission as to fault on the part of the Indemnified Party.
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Party or Indemnified Person
(as the case may be) with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party (as the case may be)
under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.
 
17

--------------------------------------------------------------------------------


(d)  The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(e)  The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
(as the case may be) against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
 
7.  Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 hereof to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited to an amount equal to the net
amount of proceeds received by such seller from the sale of such Registrable
Securities pursuant to such Registration Statement giving rise to such action or
claim for indemnification less the amount of any damages that such seller has
otherwise been required to pay in connection with such sale.
 
8.  Reports Under the 1934 Act. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the 1933 Act or any other similar
rule or regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration (“Rule 144”), the
Company agrees to:
 
(a)  make and keep public information available, as those terms are understood
and defined in Rule 144;
 
(b)  file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act so long as the Company remains
subject to such requirements (it being understood that nothing herein shall
limit the Company’s obligations under Section 4 of the Credit Agreement) and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and
 
(c)  furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144 and the
1934 Act, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company if such
reports are not publicly available via EDGAR, and (iii) such other information
as may be reasonably requested to permit the Investors to sell such securities
pursuant to Rule 144 without registration.
 
9.  Assignment of Registration Rights. The rights under this Agreement shall be
automatically assignable by any Investor to any transferee of all or any portion
of such Investor’s Registrable Securities if: (i) the Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act or applicable
state securities laws if so required; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of the Warrant.
 
18

--------------------------------------------------------------------------------


10.  Amendment of Registration Rights. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders, provided that an
Investor may give a waiver in writing as to itself. Any amendment or waiver
effected in accordance with this Section 10 shall be binding upon the Investors
(or, in the case of a waiver given by an Investor with respect to itself, upon
such Investor) and the Company. No such amendment or waiver (unless given
pursuant to the foregoing proviso) shall be effective to the extent that it
applies to less than all of the Investors who are holders of the Registrable
Securities. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration also is offered to all of the parties to this
Agreement.
 
11.  Lender’s Representations and Warranties. The Lender represents and warrants
to the Company as follows:
 
(a)  Investment Purpose. The Lender (i) acquired the Notes pursuant to the
Credit Agreement and is acquiring the Warrant in exchange for the Hilco
Warrants, which were issued pursuant to the Credit Agreement and (iii) upon any
exercise of the Warrant issued to Lender, will acquire the Warrant Shares
issuable upon such exercise thereof (the Warrant Shares and the Notes being
collectively referred to herein as the “Securities”) for its own account and not
with a view towards, or for offer or resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered under or exempted
from the registration requirements of the 1933 Act; provided, however, that by
making the representations herein, the Lender does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time pursuant to a registration statement that
has been declared and is effective under the 1933 Act or in accordance with an
exemption from the registration requirements of the 1933 Act.
 
(b)  Accredited Investor Status. The Lender is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
(c)  Reliance on Exemptions. The Lender understands and agrees that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Lender’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Lender set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Lender to acquire the Securities.
 
(d)  Information. The Lender and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by the Lender. The Lender and its advisors, if any, have been afforded
the opportunity to ask questions of and receive answers from the Company.
Neither such inquiries nor any other due diligence investigations conducted by
the Lender or its advisors, if any, or its representatives shall modify, amend
or affect the Lender’s right to rely on the truth, accuracy and completeness of
the Company’s representations and warranties contained herein. The Lender
understands that its investment in the Securities involves a high degree of
risk. The Lender has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Securities. The Lender has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.
 
19

--------------------------------------------------------------------------------


(e)  No Governmental Review. The Lender understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(f)  Transfer or Resale. The Lender understands that, except as provided in the
herein, (i) the Securities have not been and are not being registered under the
1933 Act or any state securities laws, and may not be offered for sale, sold,
assigned or transferred unless (A) subsequently registered thereunder, (B) the
Lender shall have delivered to the Company an opinion of counsel, in a generally
acceptable form, to the effect that such Securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (C) the Lender provides the Company with reasonable
assurance that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the 1933 Act (or a successor rule thereto); (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder. Notwithstanding the foregoing, the Securities may be
pledged in connection with a bona fide margin account or other loan or financing
arrangement secured by the Securities.
 
(g)  Legends. The Lender understands that the certificates or other instruments
representing the Warrant and, until such time as the sale of the Warrant Shares
have been registered under the 1933 Act as contemplated hereunder, the stock
certificates representing the Warrant Shares, except as set forth below, shall
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B)
AN APPROPRIATE EXCEPTION UNDER SAID ACT OR APPLICABLE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
20

--------------------------------------------------------------------------------


The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Securities may be made without
registration under the 1933 Act, (iii) such holder provides the Company with
reasonable assurance that the Securities can be sold pursuant to Rule 144(k)
promulgated under the 1933 Act (or a successor rule thereto), or (iv) such
holder provides the Company with reasonable assurance that the Securities have
been or are being sold pursuant to Rule 144.
 
(h)  Authorization; Enforcement; Validity. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Lender and is a
valid and binding agreement of the Lender enforceable against the Lender in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).
 
12.  Company’s Representations and Warranties. The Company represents and
warrants to the Lender as follows:
 
(a)  Organization and Qualification. Set forth on Schedule 12(a) is a true and
correct list of the entities in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest, together with their
respective jurisdictions of organization and the percentage of the outstanding
capital stock or other equity interests of such entity that is held by the
Company or any Subsidiary of the Company. Other than with respect to the
entities listed on Schedule 12(a), the Company does not, directly or indirectly,
own any securities or beneficial ownership interests in any other person
(including through joint ventures or partnership arrangements) or have any
investment in any other person. Each of the Company and its Subsidiaries is a
corporation, limited liability company, partnership or other entity and is duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated or organized and has the requisite
corporate, partnership, limited liability company or other organizational power
and authority to own its properties and to carry on its business as now being
conducted. The Company is duly qualified to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. Except as set forth in Schedule 12(a), the Company
holds all right, title and interest in and to 100% of the capital stock, equity
or similar interests of each of its Subsidiaries, in each case, free and clear
of any Liens other than the Lien in favor or the Lender (which upon payoff of
the obligations owing to the Lender may be transferred subject to a Lien in
favor of a successor secured lender to the Company), including any restriction
on the use, voting, transfer, receipt of income or other exercise of any
attributes of free and clear ownership by a current holder, and no such
Subsidiary owns capital stock or holds an equity or similar interest in any
other Person other than another Subsidiary in certain instances.
 
21

--------------------------------------------------------------------------------


(b)  Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
each of Credit Documents and each of the other agreements to which it is a party
or by which it is bound and which is entered into by the parties hereto in
connection with the transactions contemplated hereby and thereby (collectively,
the “Transaction Documents”), and to issue the Securities in accordance with the
terms hereof and thereof. Each Subsidiary that is a party to or bound by a
Transaction Document has the requisite corporate or other organizational power
and authority to enter into and perform its obligations under each Transaction
Document to which it is a party or by which it is bound. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including the
issuance of the Notes and the Warrant and the reservation for issuance and the
issuance of the Warrant Shares issuable upon exercise thereof, have been duly
authorized by the board of directors of the Company (the “Board of Directors”)
and no further consent or authorization is required by the Company, its
stockholders or the Board of Directors. To the extent that a Subsidiary is a
party to or bound by a Transaction Document, the execution and delivery of such
Transaction Document by such Subsidiary and the consummation by such Subsidiary
of the transactions contemplated thereby have been duly authorized by the board
of directors or equivalent body of such Subsidiary and no further consent or
authorization is required by such Subsidiary, its equity holders or its board of
directors or equivalent body. This Agreement and the other Transaction Documents
dated as of the date hereof have been duly executed and delivered by Company
and, if applicable, its Subsidiaries and constitute the valid and binding
obligations of such parties, enforceable against such parties in accordance with
their terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity relating to enforceability (regardless of whether
considered in a proceeding at law or in equity), and except to the extent that
indemnification provisions thereof may be limited by federal or state securities
laws. The Transaction Documents shall have been duly executed and delivered by
the Company and, if applicable, its Subsidiaries and shall constitute the valid
and binding obligations of such parties, enforceable against such parties in
accordance with their terms except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity relating to enforceability
(regardless of whether considered in a proceeding at law or in equity).
 
22

--------------------------------------------------------------------------------


(c)  Capitalization. As of October 9, 2007, the authorized capital stock of the
Company consists of (i) 350,000,000 shares of common stock, par value $.0001 per
share, of which 71,263,594 shares are issued and outstanding, (ii) 120,000
shares of series AA preferred stock, par value $.0001 per share, of which no
shares are issued and outstanding, (iii) 100,000 shares of series A preferred
stock, par value $.0001 per share, of which no shares are issued and outstanding
and (iv) 100,000 shares of series B preferred stock, par value $.0001 per share,
of which no shares are issued and outstanding. All of such outstanding shares
have been validly issued and are fully paid and nonassessable. Except as
disclosed in Schedule 12(c), (A) no shares of the capital stock of the Company
are subject to preemptive rights or any other similar rights or any Liens
suffered or permitted by the Company; (B) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
or exercisable for, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exercisable for, any shares of capital stock of the Company or any of its
Subsidiaries; (C) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except pursuant to this Agreement); (D)
there are no outstanding securities or instruments of the Company or any of its
Subsidiaries that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any of its Subsidiaries is or may become bound to redeem a security of the
Company and no other stockholder or similar agreements to which the Company is
party; (E) there are no outstanding securities or instruments containing
anti-dilution or similar provisions that will or may be triggered by the
issuance of the Securities; and (F) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.
 
(d)  Issuance of Securities. The Notes have been duly authorized and, upon
issuance shall be (i) free from all taxes and Liens with respect to the issuance
thereof and (ii) entitled to the rights set forth therein. At least 3,500 000
shares of common stock have been duly authorized and reserved for issuance upon
exercise of the Warrant. Upon exercise in accordance with the Warrant, the
Warrant Shares will be validly issued, fully paid and nonassessable and free
from all taxes and Liens with respect to the issuance thereof with the holders
being entitled to all rights accorded to a holder of common stock. Assuming the
accuracy of the representations and warranties of the Lender set forth herein,
the issuance by the Company of the Notes and Warrants are, and the Warrant
Shares upon exercise in accordance with the Warrant will be, exempt from
registration under the 1933 Act and applicable state securities laws.
 
(e)  No General Solicitation. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf, has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
23

--------------------------------------------------------------------------------


(f)  No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of any of the Securities
under the 1933 Act or cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions of any authority, nor will the
Company take any action or steps that would require registration of the issuance
of any of the Securities under the 1933 Act or cause the offering of the
Securities to be integrated with other offerings for purposes of the 1933 Act
other than as contemplated in this Agreement.
 
(g)  No Adverse Registration Rights. As of the date hereof, no Person has any
registration rights with respect to shares of Common Stock or any other
securities of the Company other than the registration rights with respect to the
Unit Offering Shares referenced in this Agreement, which the Company represents
and warrants are not inconsistent with the rights granted to the Investors
hereunder.
 
(h)  Dilutive Effect. The Company understands and acknowledges that the number
of Warrant Shares issuable upon exercise of the Warrant will increase in certain
circumstances. The Company further acknowledges that any obligation to issue the
Warrant Shares upon exercise of the Warrant in accordance with Warrants is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company. Taking
the foregoing into account, the Board of Directors has determined in its good
faith business judgment that the issuance of the Warrant and the consummation of
the other transactions contemplated thereby are in the best interests of the
Company and its shareholders.
 
(i)  Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination or other similar anti-takeover
provision under the articles of incorporation or the laws of Florida that is or
could become applicable to the Lender as a result of the transactions
contemplated by the Transaction Documents, including the Company’s issuance of
the Securities and the Lender’s ownership of the Securities.
 
(j)  Rights Agreement. The Company has not adopted a stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of common
stock or a change in control of the Company.
 
13.  Miscellaneous.
 
(a)  Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities. If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.
 
24

--------------------------------------------------------------------------------


(b)  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) with respect to Section 3(c) hereof by electronic mail
(provided confirmation of transmission is electronically generated and kept on
file by the sending party) or (iv) one (1) Business Day after deposit with a
nationally recognized overnight delivery service with next day delivery
specified, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:
 
If to the Company:
Capital Growth Systems, Inc.
125 South Wacker Drive -- Suite 300
Chicago, Illinois 60606
Attention: Chief Executive Officer
Facsimile: 312-673-2422
 
 
 
with a copy to:
 
 
 
Shefsky & Froelich Ltd.
111 East Wacker Drive - Suite 2800
Chicago, Illinois 60601
Attention: Mitchell D. Goldsmith
Facsimile: 312-527-3194
 
 
If to Lender:
Hilco Financial, LLC
c/o Hilco Trading Co., Inc.
5 Revere Drive, Suite 206
Northbrook, Illinois 60062
Telephone: 847-509-1100
Facsimile: 847-509-1150
Attention: CEO
 
 
If to Legal Counsel:
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661-3693
Telephone: 312-902-5200
Facsimile: 312-902-1061
Attention: Denise S. Burn, Esq.
Mark R. Grossmann, Esq.

 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or electronic mall transmission
containing the time, date, recipient facsimile number or electronic mail address
and an image of the first page of such transmission or (C) provided by a courier
or overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.
 
25

--------------------------------------------------------------------------------


(c)  Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
(d)  The parties hereby agree that pursuant to 735 Illinois Compiled Statutes
105/5-5 they have chosen that all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Illinois, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of Chicago, Cook County, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process. and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(e)  This Agreement and the Credit Documents (as defined in the Credit
Agreement), the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Credit Documents,
the schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof
(including but not limited to the original registration rights agreement and the
original warrant issued to Lender in connection with the original funding of the
loan from Lender to or for the benefit of Company and its Subsidiaries, which
originally issued warrant and registration rights agreement are deemed null and
void).
 
(f)  Subject to the requirements of Section 9 hereof, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the parties hereto.
 
(g)  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.
 
26

--------------------------------------------------------------------------------


(h)  This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains an electronic file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile or electronic file signature page (as
the case may be) were an original thereof.
 
(i)  Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
(j)  All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.
 
(k)  The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.
 
(l)  The Investors shall have all rights and remedies set forth in the Credit
Documents and all rights and remedies that the Investors have been granted at
any time under any other agreement or contract and all of the rights that the
Investors have under any law. Any Person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security or proving actual damages), to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.
 
(m)  This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, other than the
Persons referred to in Section 6 and 7 hereof.
 
(n)  Except with the prior written consent of the Required Holders, the Company
shall not grant any Person any registration rights subsequent to the date hereof
with respect to shares of Common Stock or any other securities of the Company
other than registration rights that will not adversely affect the rights of the
Investors hereunder (including by limiting in any way the number of Registrable
Securities that could be included in any Registration Statement pursuant to Rule
415) and shall not otherwise enter into any agreement that is inconsistent with
the rights granted to the Investors hereunder.
 
27

--------------------------------------------------------------------------------


(o)  The obligations of each Investor under this Agreement and the other Credit
Documents are several and not joint with the obligations of any other Investor,
and no Investor shall be responsible in any way for the performance of the
obligations of any other Investor under this Agreement or any other Related
Transaction Document. Nothing contained herein or in any other Related
Transaction Document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Credit Documents or any matters, and the Company acknowledges that the Investors
are not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any of the other Credit
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Credit Documents, and it shall not be necessary
for any other Investor to be joined as an additional party in any proceeding for
such purpose. The use of a single agreement with respect to the obligations of
the Company contained was solely in the control of the Company, not the action
or decision of any Investor, and was done solely for the convenience of the
Company and not because it was required or requested to do so by any Investor.
 
[SIGNATURE PAGES FOLLOW]
 

28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Lender and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
Capital Growth Systems, Inc.
         
By:
       
Name:
       
Title:
 




29

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Lender and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.
 

 
LENDER:
     
Hilco Financial, LLC
         
By:
   
Name:
Scott Morse
 
Title:
Executive Vice President

 

 
30

--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF NOTICE OF EFFECTIVENESS
 
OF REGISTRATION STATEMENT
 
_____________________
_____________________
_____________________
Attention:  ____________
 

 
Re:
Capital Growth Systems, Inc.

 
Ladies and Gentlemen:
 
[We are][I am] counsel to Capital Growth Systems, Inc., a Florida corporation
(the “Company”), and have represented the Company in connection with that
certain Credit Agreement (the “Credit Agreement”) entered into by and among the
Company and the Lender named therein (the “Holder”) pursuant to which the
Company issued to the Holder warrants exercisable for shares of Common Stock (as
defined in the Warrant) (the “Warrants”). In conjunction with the Credit
Agreement, the Company also has entered into a Registration Rights Agreement
with the Holder (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issuable upon exercise of the Warrants, under the Securities Act of 1933,
as amended (the “1933 Act”). In connection with the Company’s obligations under
the Registration Rights Agreement, on _______________, 200_, the Company filed a
Registration Statement on Form S-3 (File No. 333-____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Holder as a
selling stockholder thereunder.
 
In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us] [me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, that any stop order suspending its effectiveness has been issued or
that any proceedings for that purpose are pending before, or threatened by, the
SEC and the Registrable Securities are available for resale under the 1933 Act
pursuant to the Registration Statement.
 
You are hereby informed that the shares of Common Stock are freely transferable
by the Holder pursuant to the Registration Statement, subject to the prospectus
delivery requirements of the 1933 Act, which the selling stockholders have
agreed to comply with to the extent applicable and which we have assumed
compliance with in issuing this letter.
 

 
Very truly yours,
     
[ISSUER’S COUNSEL]
     
By:
       

 
CC: [LIST NAMES OF HOLDER(S); # OF SHARES; CERTIFICATE #S]




A-1

--------------------------------------------------------------------------------




EXHIBIT B
 
SELLING STOCKHOLDERS
 
The shares of Common Stock being offered by the selling stockholders are
issuable upon exercise of the warrants. For additional information regarding the
issuance of the warrants, see “Private Placement of Notes and Warrants” above.
We are registering the shares of Common Stock in order to permit the selling
stockholders to offer the shares for resale from time to time. Except for the
ownership of the warrants issued pursuant to the Credit Agreement, the selling
stockholders have not had any material relationship with us within the past
three years.
 
The table below lists the selling stockholders and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended) of the shares of Common Stock by each of the
selling stockholders. The second column lists the number of shares of Common
Stock beneficially owned by each selling stockholder, based on its ownership of
the warrants, as of _________, 200__, assuming exercise of the warrants held by
the selling stockholders on that date.
 
The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.
 
In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of the maximum number
of shares of Common Stock issuable upon exercise of the warrants as of the
trading day immediately preceding the date the registration statement is
initially filed with the SEC, without taking into account any limitations on the
exercise of the warrants. The fourth column assumes the sale of all of the
shares offered by the selling stockholders pursuant to this prospectus.
 
Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent such exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of Common
Stock which would exceed 9.99% of our then outstanding shares of Common Stock
following such exercise, excluding for purposes of such determination shares of
Common Stock issuable upon exercise of the warrants which have not been
exercised. The number of shares in the second column does not reflect this
limitation. The selling stockholders may sell all, some or none of their shares
in this offering. See “Plan of Distribution.”
 
Name of Selling
Stockholder
Number of shares of
Common Stock
Owned Prior to Offering
Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus
Number of Shares
of Common Stock
Owned After
Offering
               



 
B-1

--------------------------------------------------------------------------------



PLAN OF DISTRIBUTION
 
We are registering the shares of Common Stock issuable upon exercise of the
warrants to permit the resale of these shares of Common Stock by the holders of
the warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of Common Stock. We will bear all fees and expenses incident to our
obligation to register the shares of Common Stock.
 
The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,
 

·  
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

·  
in the over-the-counter market;

 

·  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·  
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 

·  
privately negotiated transactions;

 

·  
short sales made after the date the Registration Statement is declared effective
by the SEC;

 

·  
sales pursuant to Rule 144;

 

·  
broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 
 
B-2

--------------------------------------------------------------------------------


 

·  
a combination of any such methods of sale; and

 

·  
any other method permitted pursuant to applicable law.

 
If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.
 
The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of Common Stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.
 
National Securities Corporation (“NSC”) has indicated to us its willingness to
act as selling agent on behalf of the Selling Stockholders named in the
Prospectus under “Selling Security Holders,” other than [Hilco Financial, LLC],
that purchased the Company’s privately placed securities. All shares sold, if
any, on behalf of such Selling Stockholders by NSC would be in transactions
executed by NSC on an agency basis and commissions charged to its customers in
connection with each transaction shall not exceed a maximum of 5% of gross
proceeds. NSC does not have an underwriting agreement with the Company and/or
any Selling Stockholders and no Selling Stockholders are required to execute
transactions with NSC.
 
The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
B-3

--------------------------------------------------------------------------------


Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.
 
There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.
 
National Securities Corporation (“NSC”) has indicated to us its willingness to
act as selling agent on behalf of the Selling Stockholders named in the
Prospectus and not comprising Investors under “Selling Security Holders” that
purchased the Company’s privately placed securities. All shares sold, if any, on
behalf of Selling Stockholders by NSC would be in transactions executed by NSC
on an agency basis and commissions charged to its customers in connection with
each transaction shall not exceed a maximum of 5% of gross proceeds. NSC does
not have an underwriting agreement with the Company and or any Selling
Stockholders an d no Selling Stockholders are required to execute transactions
with NSC.
 
The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the shares of Common Stock
by the selling stockholders and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the shares of Common Stock to engage in market-making
activities with respect to the shares of Common Stock. All of the foregoing may
affect the marketability of the shares of Common Stock and the ability of any
person or entity to engage in market-making activities with respect to the
shares of Common Stock.
 
We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[___________] in
total, including, without limitation, SEC filing fees and expenses of compliance
with state securities or “blue sky” laws; provided, however, that a selling
stockholder will pay all underwriting discounts and selling commissions, if any.
We will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.
 
Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.
 


B-4

--------------------------------------------------------------------------------


EXHIBIT C
 
CAPITAL GROWTH SYSTEMS, INC.
 
(the “Company”)
 
QUESTIONNAIRE TO THE SELLING SHAREHOLDERS
 
This Questionnaire is to be completed, signed and faxed to [____________], at
[(___) ___ - ____] by no later than five (5) Business Days after receipt, by the
person or entity indicated on the cover of this Questionnaire (the “Selling
Shareholder”) whose common shares of the Company are being registered pursuant
to a Registration Statement on Form S-3. Retain a duplicate copy for your files.
If you do not return the Questionnaire by the foregoing deadline, your shares
may not be included in the Registration Statement.
 
If you are uncertain about any of the following questions as they apply to your
situation, please supply all relevant facts. Include separate sheets with
details if necessary. If you have any questions, please call the Company’s
counsel, [____________], at [(___) ___ - ____].
 
Please notify me immediately if any of the information disclosed in your answers
changes. Please answer all questions. Indicate “none” or “not applicable” when
appropriate. Information should be given as of the date of this Questionnaire,
even if previously reported to the Company.
 
IN ANSWERING THESE QUESTIONS, PLEASE REFER TO THE INSTRUCTIONS AT THE BEGINNING
OF THIS QUESTIONNAIRE.
 


Name of Selling Shareholder:
 



INSTRUCTIONS AND DEFINITIONS
 
The following instructions and definitions are furnished to aid you in preparing
your answers to this Questionnaire.
 
1. For purposes of this Questionnaire the term “Company” means Capital Growth
Systems, Inc.
 
2. “Beneficial” ownership. Beneficial ownership shall have the meaning ascribed
to it in Section 13(d) of the Securities Exchange Act of 1934, as amended. The
SEC has taken the position that if you have sole or shared voting power or
dispositive power or the ability to acquire either sole or shared voting or
dispositive power of a security within 60 days, you are the beneficial owner of
that security, even though that security is not registered in your name. Thus,
for example, you could be the beneficial owner of securities in a trust or
estate of which you are a trustee or executor, or of which you are one of the
trustees or executors, or you could be the beneficial owner of securities which
you have a right to purchase.
 
3. The term “affiliate” for purposes of this Questionnaire means any person
directly or indirectly controlling, controlled by, or under common control with
the Selling Shareholder.
 
4. An example response has been provided to assist you in preparing your
response.
 
C-1

--------------------------------------------------------------------------------


1.    Broker-Dealer Status.
 
(a) Are you, or are you an affiliate of, a broker-dealer registered under the
Securities Exchange Act of 1934?
 

 
YES
   
NO
   



If “yes,” please give details below.
 

     



(b) Please confirm the following statement: The Company’s equity securities that
are being issued to you were acquired in the ordinary course of your business,
and at the time the securities were issued to you, you did not have any
agreement or understanding, directly or indirectly, with any person to
distribute the securities.
 

 
CONFIRMED
   
CANNOT CONFIRM
   



If “cannot confirm,” please give details below.
 

     



 
2.    Relationships with the Company.
 
(a) Have you held any position or office with the Company, its predecessors or
affiliates within the last three years?
 

 
YES
   
NO
   



If “yes,” please give details below.
 

     



(b) Have you had any other material relationship with the Company, its
predecessors or affiliates within the last three years?
 

 
YES
   
NO
   



C-2

--------------------------------------------------------------------------------


If “yes,” please give details below.
 

     



3.    Equity Securities Beneficially Owned By You.
 
(a) Please state the number and type of equity securities of the Company
beneficially owned (please see, instructions and definitions on page 2) by you
as of the date of this Questionnaire, including securities which are exercisable
or convertible into equity securities within 60 days of the date of this
Questionnaire.
 
 
Class of Security
 
Number of Shares Beneficiary Owned
                             



(b) If any natural person or entity other than you holds or shares voting power
or dispositive power with respect to the Company’s equity securities listed in
response to Question 3(a), please provide the names of the natural persons
(including titles) or entities that hold or share such voting power or
dispositive power and indicate the number of the Company’s equity securities
covered thereby.
 

     



(c) With respect to the Company’s equity securities listed in response to
Questions 3(a) and 3(b) for which an entity holds or shares voting power or
dispositive power, please provide the names of the natural persons (including
titles) or entities that control the entity or entities listed in response to
Questions 3(a) and 3(b).
 

     



(d) Please continue to list the natural persons or entities that control the
entities listed in response to Question 3(c) and the entities listed in response
to this Question 3(d) until you have listed only natural persons (including
titles) that control the applicable entity or entities.
 

     



C-3

--------------------------------------------------------------------------------


(e) If any person or entity disclaims beneficial ownership of any of the equity
securities you have listed in response to Question 3, please so indicate:
 

     



C-4

--------------------------------------------------------------------------------



EXAMPLE RESPONSE
 
The following is an example of a response to items 1 through 3. Please assume
ABC Corporation is the Selling Shareholder for purposes of this example.
 
1.    Broker-Dealer Status.
 
ABC Corporation is an affiliate of a broker-dealer because its sole shareholder,
DEF Corporation, is a broker-dealer.
 
2.    Relationships with the Company.
 
(a) ABC Corporation has not held any position or office with the Company, its
predecessors or affiliates within the last three years.
 
(b) ABC Corporation provided consulting services to the Company in March 2006.
 
3.    Equity Securities Beneficially Owned By You.
 
Question 3(a).
 
 
Class of Security
 
Number of Shares
Beneficiary
Owned
         
Common Shares
   
100,000
           
Warrants to purchase Common Shares
   
200,000
 



 
Question 3(b). Not applicable
 
Question 3(c). ABC Corporation is controlled by DEF Corporation, ABC
Corporation’s sole shareholder.
 
Question 3(d). DEF Corporation is controlled by XYZ Corporation, DEF
Corporation’s sole shareholder. XYZ Corporation is controlled by John Doe, XYZ
Corporation’s sole shareholder and its President and Chief Executive Officer.
 
Question 3(e). John Doe disclaims beneficial ownership of the 100,000 Common
Shares and the Warrants to purchase 200,000 Common Shares.
 
C-5

--------------------------------------------------------------------------------



The undersigned hereby acknowledges that the information contained herein is
true to the best of his knowledge and will notify the Company immediately of any
changes in such information.
 
DATED: ________, 200___
FOR INDIVIDUALS:
         
Name of Selling Shareholder [Please Print]
         
Signature
         
FOR CORPORATIONS, PARTNERSHIPS
 
OR TRUSTS:
         
Name of Selling Shareholder [Please Print]
     
By:
     
Signature
     
Name:
     
[Please Print]
     
Title:
     
[Please Print]







C-6

--------------------------------------------------------------------------------

